           Case 1:11-cv-01735-CRC Document 134 Filed 05/16/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

    HELMERICH & PAYNE
    INTERNATIONAL DRILLING CO.,

                          Plaintiff,
    vs.
                                                        Case No. 1:11-cv-01735-CRC
    BOLIVARIAN REPUBLIC OF
    VENEZUELA, PETRÓLEOS DE
    VENEZUELA, S.A., and PDVSA
    PETRÓLEO, S.A.,

                          Defendants.


                                 PLAINTIFF’S STATUS REPORT

          On February 15, 2019, this Court stayed all proceedings in this action and ordered

Plaintiff Helmerich & Payne International Drilling Co. (“H&P-IDC”) to provide a status report

every 90 days until otherwise ordered. See Order, ECF No. 133. Due to continuing uncertainty

over the status and representation of Defendants the Bolivarian Republic of Venezuela

(“Venezuela”), Petroleos de Venezuela, S.A. (“PDVSA”) and PDVSA Petróleo, S.A. (together

with PDVSA, the “PDVSA Defendants”), H&P-IDC believes that the stay should be maintained.

          The political situation in Venezuela remains unresolved. Nicolas Maduro maintains

effective domestic control over the instruments of the state inside Venezuela, including the

PDVSA Defendants. Interim President Juan Guaidó has appointed ad hoc boards of directors for

PDVSA and some of its subsidiaries and made efforts to direct PDVSA activities abroad

(including in the United States) but does not appear to have any meaningful ability to control

PDVSA’s activities inside Venezuela. 1


1
  See, e.g., Luc Cohen & Mircely Guanipa, Venezuela Congress Allows Parallel PDVSA Board
to Negotiate Foreign Debt, REUTERS (Apr. 9, 2019), https://www.reuters.com/article/us-
venezuela-politics-pdvsa/venezuela-congress-allows-parallel-pdvsa-board-to-negotiate-foreign-
debt-idUSKCN1RL2CQ
                                             -1-
         Case 1:11-cv-01735-CRC Document 134 Filed 05/16/19 Page 2 of 2



       The legal situation also remains unclear. The D.C. Circuit has confirmed that the

recognition of Guaidó bars the Maduro government from representing Venezuela in U.S. courts.

See Order, Rusoro Mining Ltd. v. Bolivarian Republic of Venezuela, No. 18-7044 (D.C. Cir. May

1, 2019). Although the D.C. Circuit’s order does not address the PDVSA Defendants, the

Guaidó government has argued that the recognition of Guaidó “renders obsolete … findings

about the relationship between PDVSA and the Maduro-led Republic” but recognized that it

does not control PDVSA inside Venezuela. See Brief of Intervenor Bolivarian Republic of

Brazil, Crystallex International Corp. v. Petróleos de Venezuela, S.A., No. 18-2797 (3d Cir. Apr.

3, 2019).

       Under these circumstances, it continues to be impracticable for this litigation to proceed

at this time. H&P-IDC believes that the stay should remain in place, subject to motion by any

party to dissolve the stay for good cause shown, and that H&P-IDC should continue to submit

status reports every 90 days until such time as the stay is dissolved.



Dated: May 16, 2019                           Respectfully submitted,

                                              ___/s/David W. Ogden________________
                                              David W. Ogden (D.C. Bar No. 375951)
                                              David W. Bowker (D.C. Bar No. 989309)
                                              WILMER CUTLER PICKERING HALE & DORR LLP
                                              1875 Pennsylvania Avenue, NW
                                              Washington D.C. 20006
                                              Tel.: (202) 663-6000
                                              Fax: (202) 663-6363
                                              E-mail: david.ogden@wilmerhale.com

                                              Attorneys for Plaintiff




                                                 -2-
